Citation Nr: 1818551	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for autonomic neuropathy of the left upper extremity (major) due to Parkinson's disease, rated as 40 percent disabling since March 31, 2010.    

2.  Entitlement to a higher initial rating for autonomic neuropathy of the right upper extremity (minor) due to Parkinson's disease, rated as 30 percent disabling since March 31, 2010.    

3.  Entitlement to a higher initial rating for autonomic neuropathy of the left lower extremity due to Parkinson's disease, rated as 20 percent disabling since March 31, 2010.  

4.  Entitlement to a higher initial rating for autonomic neuropathy of the right lower extremity due to Parkinson's disease, rated as 20 percent disabling since March 31, 2010.   



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted service connection for upper and lower extremity neuropathy related to Parkinson's disease.  The Veteran appealed to the Board the assigned disability ratings.     

In the May 2011 rating decision, the RO also granted service connection for the loss of sense of smell.  The Veteran appealed to the Board the assigned rating of 10 percent, effective the date of claim of service connection on March 31, 2010.  The Board notes that the RO did not certify that claim to the Board, presumably because the maximum disability rating has been assigned for the disorder under Diagnostic Code (DC) 6275 of 38 C.F.R. § 4.87a (2017).  Based on the foregoing, the Board will not take action on this particular claim.  

The issues remaining on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Since the date of his claim to service connection for Parkinson's disease on March 31, 2010, the Veteran has been rated as 100 percent disabled.  See 38 C.F.R. § 4.124a.  The RO has rated several disabilities associated with Parkinson's disease, to include the upper and lower extremity neuropathy disabilities addressed here.  Combined, these separate ratings total 100 percent for the entire appeal period.  Therefore, a higher combined rating cannot be awarded at any time during the appeal period.  Nevertheless, inasmuch as the Veteran has not withdrawn his claims, and as higher ratings are authorized for the neuropathy disabilities here, the claims for higher initial ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

The Veteran's upper extremity neuropathy has been rated under DC 8713.  Thereunder, separate 40 and 30 percent ratings have been assigned for moderate impairment.  Similarly, separate 20 percent ratings have been assigned for lower extremity neuropathy under DC 8521 for moderate impairment.  Higher ratings are authorized under these DCs for severe impairment, or for complete paralysis.  
See 38 C.F.R. § 4.124a.    

A remand is warranted for additional medical inquiry because the evidence is unclear regarding the severity of the Veteran's upper and lower extremity neuropathy.  The most recent VA examination into the claims was conducted nearly six years ago, in May 2012.  Further, the most recent medical evidence detailing the nature of the disabilities is dated in early 2014, nearly four years ago.  Moreover, evidence of record dated since the VA examination, to include lay statements from the Veteran and VA and private medical evidence addressing upper and lower neurological disability, indicates a worsening of his symptoms.  For example, a VA record indicates that the Veteran underwent surgery for his Parkinson's disease in October 2014.  As such, the Veteran should be provided with a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. Include in the record any outstanding VA treatment records, the most recent of which are dated in May 2014.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule a VA examination to determine the current severity of the Veteran's service-connected upper and lower extremity neurological disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The criteria noted under DCs 8713 and 8521 of 38 C.F.R. § 4.124a must be considered and addressed.  

Since the date of his claim to service connection for Parkinson's disease, filed on March 31, 2010, the Veteran has been rated in each extremity for autonomic neuropathy that is tantamount to moderately disabling incomplete paralysis.  The question before the Board is whether the neuropathy has increased in severity to either severely disabling neuropathy, or to complete paralysis.  Using the criteria of DCs 8713 and 8521 as a guide, please comment on the degree of the Veteran's impairment in each extremity.    

The words "mild," "moderate," and "severe" as used in DCs 8713 and 8521 are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the July 2014 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


